Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on November 15, 2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Drawings
The drawing changes submitted June 20, 2022 and November 15, 2022 have not approved because the applicant has failed to comply with 37 CFR 1.121(d).
Accordingly, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “62” in figures 5-7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “48” has been used to designate both a tab and a second bracket in figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “56” on line 9 of paragraph 40, line 3 of paragraph 42 and line 3 of paragraph 44.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Line 2 of claim 3 is objected to because it would be more accurate to recite that the tubular structure has a rectilinear cross-section rather than the tubular structure comprises a rectilinear cross-section.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the vehicle access opening” on line 6 of claim 1 render the claims indefinite because they lack antecedent basis.
	Recitations such as “a closed position” on line 7 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the closed position set forth above or is attempting to set forth another closed position in addition to the one set forth above.
	Recitations such as “the second bracket” on line 10 of claim 1 render the claims indefinite because they lack antecedent basis.
	Recitations such as “for securement of the module the closed position” on line 12 of claim 1 render the claims indefinite because they are grammatically incorrect and confusing.  Did the applicant mean to recite -- for securement of the module in the closed position--?
	Recitations such as “the vehicle access opening” on lines 12-13 of claim 1 render the claims indefinite because they lack antecedent basis.
	Recitations such as “comprise” on line 2 of claim 9 render the claims indefinite because they are grammatically incorrect and confusing.
	Recitations such as “that extends across the vehicle access opening” on lines 2-3 of claim 9 render the claims indefinite because it is unclear when the skeleton door assembly extends across the vehicle access opening.  Note that the skeleton door assembly only extends across the vehicle access opening when the skeleton door assembly is in the closed position.
	Recitations such as “the vehicle access opening” on lines 2-3 of claim 9 render the claims indefinite because they lack antecedent basis.
	Recitations such as “including hinges” on line 3 of claim 11 render the claims indefinite because it is unclear if the door housing or the interior space includes the hinges to which the applicant is referring.
	Recitations such as “for securing the door housing” on line 4 of claim 11 render the claims indefinite because it is unclear to what element of the invention the latch secures the door housing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hale et al. (US 2018/0297455).  Hale et al. discloses vehicle door assembly 2 comprising: 
a door housing (labeled below) for covering an access opening when in a closed position including hinges 4, 5 for mounting the door housing to a vehicle body 29 and a latch 13 for securing the door housing in the closed position; 
a module (labeled below) removable from an interior space (labeled below) of the door housing and mountable to the vehicle body 29 separate from the door housing for covering a portion of the vehicle access opening when in a closed position, the module including at least one intrusion beam (labeled below) coupled between a first bracket (labeled below) and the second bracket (labeled below), at least one module hinge 4, 5 for securing the module to the vehicle body once the module is removed from the door housing and a module latch 13 for securement of the module the closed position across the vehicle access opening independent of the door housing (claim 1);
wherein the module comprises a skeleton door assembly that extends across the vehicle access opening (claim 9);
wherein the at least one intrusion beam is attachable to another structure through a tab 10 received within a channel (claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hale et al. as applied to claims 1, 9 and 10 above, and further in view of McLaren et al. (US 4850636).  McLaren et al. discloses a module 14 comprising a first bracket 16 and a second bracket 17 and at least one intrusion beam (labeled below) coupled between the first and second brackets;
wherein at least one of the intrusion beams comprises a tubular structure as shown in figure 3 (claim 2);
	wherein the tubular structure comprises a rectilinear cross-section as shown in figure 3 (claim 3);
	wherein the at least one intrusion beam comprises a first intrusion beam and a second intrusion beam as shown in figure 3 and labeled below (claim 4);
	wherein the first intrusion beam is spaced apart from the second intrusion beam with an open space (labeled below) disposed therebetween (claim 5);
wherein the first bracket 16 includes an upper end portion (labeled below) and a lower end portion (labeled below) and the first intrusion beam is attached to the first bracket at the upper end portion and the second intrusion beam is attached to the first bracket at the lower end portion (claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hale et al. with intrusion beams, as taught by McLaren et al., to increase the strength of the door assembly and to provide additional protection against a side impact to the door assembly.

Allowable Subject Matter
Claims 11-13 and 15-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach a door housing enclosing an interior space and a module that is removable from the interior space of the door housing.
The door housing of Hale et al. has an interior space, but the interior space is not enclosed by the door housing.

    PNG
    media_image1.png
    1023
    1098
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    841
    1101
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed November 15, 2022 have been fully considered but they are not persuasive.
	The applicant’s arguments that Hale et al. fails to disclose a door housing having interior space are not found to be persuasive.
	Merriam-Webster defines “housing” as “something that covers or protects”.  Since the door housing of Hale et al. covers and protects the module of Hale et al., the door housing of Hale et al. can be considered to be a housing.  https://www.merriam-webster.com/dictionary/housing
	The applicant’s comments concerning the two interpretations of the teachings of Hale et al. are moot in view of the new grounds of rejection.
	Additionally, the housing of Hale et al. discloses an interior space defined by the area between the four elements labeled below.

    PNG
    media_image3.png
    1023
    1098
    media_image3.png
    Greyscale


	Because at least a portion of module, i.e., the intrusion beam, is disposed between the four elements identified above, the module is removable from the interior space defined by the door housing.
	It is suggested that the applicant further amend claim 1 to recite that the door housing encloses the module to place the case into a better form for allowance.

Conclusion
THIS ACTION IS NOT MADE FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634